UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6119



CEDRIC DEMON STEWART,

                Plaintiff - Appellant,

          v.


M. BLAND, Job Coordinator; P. SMITH, Ed Director; MAJOR WALKER,
Chief of Security,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00512-RAJ-JEB)


Submitted:   June 26, 2008                    Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cedric Demon Stewart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cedric Demon Stewart appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(g) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Stewart v. Bland, No. 2:07-cv-00512-RAJ-JEB

(E.D. Va. Dec. 7, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 2 -